UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120507 KENERGY SCIENTIFIC, INC. (formerly SpeechSwitch, Inc) (Exact name of registrant) New Jersey (State or other jurisdiction of incorporation or organization) 20-1862816 (I.R.S. Employer Identification No.) 6 Minneakoning Road, Flemington, New Jersey (Address of principal executive offices) (Zip Code) Issuer's telephone number 908-788-0077 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act). Yes[ ]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes[ ]No [X] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No [X] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated fileroAccelerated fileroNon-accelerated filer o Smaller reporting Company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2010, based upon the average bid and ask prices on that date was $1,916,758. Transitional Small Business Disclosure Format (Check one): Yes []; No [X] As of March 25, 2011, the Registrant had 9,924,630,443 outstanding shares of Class A Common Stock, no par value per share and 10,000 outstanding shares of Class B Common Stock, par value $.01 per share. EXPLANATORY NOTE This Annual Report on Form 10-K for the fiscal year ended December 31, 2010 contains financial statements that have not been audited by an independent registered public accounting firm for the fiscal years ended December 31, 2010 and 2009. 2 Table of Contents PART I Item 1. Business 4 Item 2. Properties 16 Item 3. Legal Proceedings 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 16 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 8. Financial Statements and Supplementary Data 26 Item 9A. Controls & Procedures 26 PART III Item 10. Directors, Executive Officers and Corporate Governance 28 Item 11. Executive Compensation. 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions and Director Independence 32 Item 14. Principal Accountant Fees and Services 34 PART IV Item 15. Exhibits and Financial Statement Schedules 34 3 PART I ITEM 1.BUSINESS BACKGROUND In September 2004, the Board of Directors of iVoice, Inc., the former parent of SpeechSwitch, Inc. (“SpeechSwitch”), resolved to pursue the separation of iVoice software business into three publicly owned companies.SpeechSwitch was incorporated under the laws of New Jersey on November 10, 2004 as a wholly owned subsidiary of iVoice, Inc. ("iVoice").SpeechSwitch received by assignment all of the interests in and rights and title to, and assumed all of the obligations of, all of the agreements, contracts, understandings and other instruments of iVoice Technology 3, Inc., a Nevada corporation, a former wholly owned subsidiary of iVoiceSpeechSwitch continued to develop, market and license the automated speech attendant software, which runs on industry-standard hardware and performs speech recognition. On August 4, 2005, SpeechSwitch received notice from the SEC that the registration statement to effectuate the spin-off of the SpeechSwitch from iVoice was declared effective and SpeechSwitch immediately embarked on the process to spin off the SpeechSwitch from iVoice. On August 5, 2005, the spin-off transaction was accomplished, by the assignment, contribution and conveyance of certain intellectual property, representing the software codes of speech recognition, and certain accrued liabilities and related party debt into SpeechSwitch (the "Spin-off").The Class A Common Stock shares of SpeechSwitch were distributed to iVoice shareholders in the form of a taxable special dividend distribution. In June 2009 Kenneth P. Glynn acquired debt owed by SpeechSwitch, Inc. to third party creditors. In September 2009, Kenneth P. Glynn established the Kenergy Scientific Group (the “Group”) to seek new products to be sold under the Kenergy Scientific brand.The Group acquired a small inventory of solar rechargeable lanterns for testing and eventual sales. The Group will be merged into SpeechSwitch in 2011. In June 2009, SpeechSwitch moved its headquarters from Matawan, NJ to Flemington, NJ. Our principal offices and facilities are now located at 6 Minneakoning Road, Flemington, New Jersey, 08822 and our new telephone number is (908) 788-0077. On January 19, 2011, the Board of Directors and shareholders, through written consent representing a majority of the total voting Class A and Class B common stock, voted to change the name of SpeechSwitch to Kenergy Scientific, Inc. (the “Company”) and to increase the number of authorized Class A common stock from 10 billion shares to 20 billion shares.On February 3, 2011, the Company filed an Amendment to the Certificate of Incorporation with the State of New Jersey to officially change the name of SpeechSwitch and to increase the authorized Class A common stock to 20 billion shares from 10 billion shares.On February 25, 2011, the Company’s new trading symbol was changed from SSWC to KNSC on the OTCQB of the OTC Marketplace. OUR BUSINESS Prior to June 2009, we primarily developed, marketed and licensed the lines of business relating to iVoice's Speech- Enabled Auto Attendant, Name Dialer and Speech Software Developers Kit (Speech SDK) products, which were developed by iVoice. Speech recognition is used to recognize what a person says, and through the use of natural language understanding, derives the meaning of what is said. We also offer a range of support services that enable our customers and channel partners to develop voice-driven applications that use our software. Our products are designed to be “people oriented”, with features that can be readily used without special training and manuals.Our product line of Speech SDK, incorporate this philosophy. 4 In June 2009, we entered into fields of development of various products relating to solar power generating systems; portable solar powered products, such as cell phone and PDA rechargers that are solar rechargeable; solar rechargeable lantern/flashlight devices; solar backpack rechargers; solar power audio devices, such as radios; wind power generating systems; and, creative products based on proprietary positions, especially in the area of healthcare.Our plan was for a one year developmental stage, followed by product launches in June or July of 2010.We may seek to expand our operations through additional sales and marketing activity and the acquisition of additional businesses.Any potential acquired additional businesses may be outside the current field of our operations. We may not be able to identify, successfully integrate or profitably manage any such business or operations.Currently, we have no plans, proposal or arrangements, either orally or in writing, regarding any proposed acquisitions and is not considering any potential acquisitions. PRODUCTS AND SERVICES The following description of our business is intended to provide an understanding of our product and the direction of our initial marketing strategy.As the new product development is in its early development stages, any focus described in the following pages may change and different initiatives may be pursued, at the discretion of Management.Our areas of development and recent activities include: (a) On June 18, 2009, we acquired rights and ownership from GlynnTech, Inc. of technology and pending patent applications relating to cancer treatment drug delivery systems, and the technology transfer into the Company included a prototype, numerous variations on designs, CAD drawings, pending patent applications, risk analysis studies, development history and presentation documents.The sale was “at cost” of GlynnTech, Inc. in the amount of $425,000.00.The Agreement called for $300,000.00 in one-year notes, and a balance of $125,000.00 only upon issuance of one or more patents (also to be paid with a one-year note upon issuance of a patent).The business objective was to transfer a potentially significant profit opportunity from GlynnTech, Inc. to the Company. Three presentations had previously been made to pharmaceutical industry candidates and feedback indicated a high level interest in potential purchase of this technology following FDA approval of this product.It is anticipated that FDA filings will be made prior to December 31, 2011. (b) In the solar rechargeable products sector, candidates for future sales currently include an iPhone/iPod recharger; a solar powered recharger for the cell phones and PDA’s; a backpack solar recharger with chips for attachment to a backpack, a tent, an outdoor line, etc. with a storage pocket and an array of interchangeable connectors for diverse electronic devices; a solar powered lantern/flashlight; a solar powered radio/flashlight; a solar powered laptop recharger, and other devices.These products were launched on our website on a majority of these items in July 1, 2010.Additional product launches are expected to involve internet sales and a roll-out to retail outlets. (c) In solar power energy production systems, we are reviewing numerous models of solar photovoltaic panels and converters, as well as unique aftermarket opportunities. We intend to partner with installers and market home, office and commercial solar panels through various media. (d) In the wind power energy production systems, ten companies will review various micro-turbine products to represent and resell. 5 SALES AND MARKETING Nominal sales were not realized until the third and fourth quarters of 2010, due to research and development, product selections, product testing and other launch preparation.Sales were primarily through our internet website, and additional sales opportunities are to be developed through third party retailers and internet sites and through third party distributors.In 2011, we expect to expand our storefront plans to include franchised stores. DISTRIBUTION Within one year we expect to have a viable website, representatives contacting major retailers and multimedia advertising for the solar powered rechargers and other products.By July 31, 2011, we expect to have at least one retail store opening, as well as other products made from recycled materials and/or biodegradable materials in the marketplace. BUSINESS DEVELOPMENT Business development objectives at the Company will be to focus on the primary functions as listed below: 1. Continuously develop product ideas, manufacturing and supply alliances; 2. Expand sales opportunities through diverse resources; 3. Develop retail outlets; 4. Evolve franchising opportunities using company retail outlets as a base; 5. Create a continuous flow of ideas and inventions to develop patent and/or new product opportunity STRATEGIC ALLIANCES Our business development efforts will seek to engage and secure strategic alliances with alternative energy related businesses and professional organizations in order to develop marketing programs that will expand market share for our products and develop brand recognition by entering into strategic alliances with companies that offer these products and/or services, we will accelerate our entry into various markets, while eliminating or reducing various training, learning curve, employee and overhead costs. COMPETITION The primary areas of business of the Company are research and development in technologies of interest- alternative energy systems, alternative energy products, green products and healthcare. There is significant competitive research in the alternative energy and healthcare sectors, and no one company can emerge to eliminate all competition. This is due to the segmentation of these industries as well as the mere vastness of different opportunities. With respect to the Company, we have developed niche areas where we seem to have an edge on the basis of issued patents versus our own filings. There niches include solar alternatives to conventional photovoltaic systems, wind power and hybrid wind/solar systems.However, because research and development is typically a secretive process and itis embryonic product development, the effects of competitive efforts on the Company in the long run is indeterminate. 6 The other primary areas of business into the future involve retail sales in the form of internet, mall kiosk andone-stop mini-department stores selling only green products. Competition is segmented, as many small companies market individual green products or small groups of green products. No one company appears to offer all green broad product-based green stores at this time. It is reasonable, however to expect competition in the areas of both dedicated green stores and existing major outlets to offer large green sections. The long term effects of these forms of competition will eventually drive prices and profit margins into line with non-green retail sales ascurrently exist. On the other hand, more competition will reflect increased demand and this will reduce inventory costs as more green products move toward larger economies of scale. INTELLECTUAL PROPERTY RIGHTS We have acquired pending patent rights for the cancer treatment patent applications; two applications have a status of pending in the United States Patent and Trademark Office.No foreign counterparts have been filed at this time. PRODUCT DEVELOPMENT We currently have significant long term plans to engage in future research and development, to create valuable intellectual property rights and/or to launch new products.We will acquire third party patent rights, develop our own patent rights and evolve both new product and intellectual property transfer (sale or license) opportunities. LICENSING The Company has minimal licensing requirements at this time and is believed to be in full compliance.No special licenses are needed for research and development efforts as they involve drawing board design and mechanical prototyping. The Company is not engaged in any research efforts involving chemicals, hazardous materials or medical products requiring special licensing. In the future, as retail efforts ramp up, licensing and certificate requirements for retail sales will be required and satisfied. EMPLOYEES Kenneth P. Glynn was elected to the positions of President, Secretary and Chairman of the Board on June 16, 2009. On July 1, 2009, the Company entered into a one (1) year employment agreement with Mr. Glynn to serve as President and Chief Executive of the Company at an annual base salary of $96,000 for the first year.On July 1, 2010, the Company renewed Mr. Glynn’s employment agreement for an additional one (1) year at an annual base salary of $96,000 for the year. It is the present intention of Mr. Glynn to defer his salary payment for at least the next 6 months. As of December 31, 2010, we had one employee, Kenneth P. Glynn.All other participants in Company activities are through purchased support services and independent contractors. 7 RISK FACTORS In addition to other information in this Annual Report on Form 10-K, the following important factors should be carefully considered in evaluating the Company and our business because such factors currently have a significant impact on our business, prospects, financial condition and results of operations. FORWARD LOOKING STATEMENTS - CAUTIONARY FACTORS This annual report on Form 10-K contains forward-looking statements within the meaning of that term in Section27A of the Securities Act of 1933, as amended, and in Section 21F of the Securities Exchange Act of 1934 as amended. The statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential” or “continue,” the negative of these terms or other similar terminology.These forward-looking statements involve risks and uncertainties and other factors that may cause the actual results, performance or achievements to differ from any future results, performance or achievements expressed or implied by such forward-looking statements. Except for the historical information and statements contained in this Report, the matters and items set forth in this Report are forward looking statements that involve uncertainties and risks some of which are discussed at appropriate points in the Report and are also summarized as follows: Additional risks and uncertainties not currently known or deemed to be immaterial also may materially adversely affect the business, financial condition and/or operating results. The Company will face many of the difficulties that companies with limited operating history face. As a result of the Company’s limited operating history and the currently difficult economic conditions of the marketplace, it may be difficult for you to assess our growth and earnings potential. The Company believes that the emerging green products marketplace is poised to grow, there has not yet been developed, implemented and demonstrated a commercially viable business model from which to successfully operate any form of business that relies on the products and services that we intend to market, sell, and distribute. Therefore, we have faced many of the difficulties that companies in the early stages of their development in new and evolving markets often face, as they are described herein.We may continue to face these and other difficulties in the future, some of which may be beyond our control. If we are unable to successfully address these problems, our future growth and earnings will be negatively affected. The Company has acknowledged the uncertainty regarding its ability to continue as a going concern. The Company has acknowledged the uncertainty regarding the Company’s ability to continue as a going concern due to its historical negative cash flow and because, as of the date of the auditors’ opinion, the Company did not have access to sufficient committed capital to meet its projected operating needs for at least the next 12 months. Our financial statements have been prepared on the basis of a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.We have not made any adjustments to our consolidated financial statements as a result of our uncertainty regarding the Company’s ability to continue as a going concern.If we become unable to continue as a going concern, we could have to liquidate our assets, which means that we are likely to receive significantly less for those assets than the values at which such assets are carried on our consolidated financial statements.Any shortfall in the proceeds from the liquidation of our assets would directly reduce the amounts, if any, that holders of our common stock could receive in liquidation. 8 There can be no assurance that management’s plans will be successful, and other unforeseeable actions may become necessary. Any inability to raise capital may require us to reduce the level of our operations. Such actions would have a material adverse effect on us, our business and operations and result in charges that would be material to our business and results of operations. The Company’s future revenue and operating results are unpredictable and may fluctuate, which could cause the Company’s stock price to decline. Our short operating history and the rapidly changing nature of the market in which we compete make it difficult to accurately forecast our revenues and operating results.Our operating results are unpredictable and we expect them to fluctuate in the future due to a number of factors. These factors may include, among others: ● the timing of sales of our products and services, particularly in light of our minimal sales history; ● the introduction of competitive products by existing or new competitors; ● reduced demand for any given product; ● difficulty in keeping current with changing technologies; ● unexpected delays in introducing new products, new product features and services; ● increased or uneven expenses, whether related to sales and marketing, product development or administration; ● deferral of recognition of our revenue in accordance with applicable accounting principles due to the time required to complete projects; and ● costs related to possible acquisitions of technology or businesses. Due to these factors, forecasts may not be achieved, either because expected revenues do not occur or because they occur at lower prices or on terms that are less favorable to us. In addition, these factors increase the chances that our results could diverge from the expectations of investors and analysts. If so, the market price of our stock would likely decline. The Company has in the past and may in the future sell additional unregistered convertible securities, possibly without limitations on the number of shares of common stock the securities are convertible into, which could dilute the value of the holdings of current stockholders and have other detrimental effects on your holdings. We have relied on the private placement of convertible debentures and promissory notes to obtain working capital and may continue to do so in the future.As of December 31, 2010, we have several convertible debentures with E-Lionheart Associates, LLC with an aggregate principal balance of $1,122,331. Some of these convertible debentures were acquired from YA Global Investments and one of the debentures was created when E-Lionheart provided new funding to the Company. In addition, the Company has a Convertible promissory note of $79,936 due to a related party for administrative services and deferred compensation of $144,000 due to Mr. Kenneth Glynn, a director of the Company, and provides that, at Mr. Glynn’s option, principal and interest due on the note can be converted into shares of the Company’s Class B Common Stock which is convertible into the number of shares of Class A Common Stock determined by dividing the number of shares of Class B Common Stock being converted by a 20% discount of the lowest price at which the Company had ever issued its Class A Common Stock. There is no limit upon the number of shares that we may be required to issue upon conversion of any of these obligations. The Board of Directors maintains control over the issuance of shares and may decline the request for conversion of the repayment into shares of the Company. 9 In order to obtain working capital in the future, we intend to issue additional equity securities and convertible obligations. In the event that the price of our Class A Common Stock decreases, and our convertible obligations (or any other convertible obligations we may issue) are converted into shares of our Class A Common Stock: ● the percentage of shares outstanding that will be held by these holders upon conversion will increase accordingly, ● increased share issuance, in addition to a stock overhang of an indeterminable amount, may depress the price of our Class A Common Stock, ● the sale of a substantial amount of convertible debentures to relatively few holders could effectuate a possible change in control of the Company, and ● in the event of our voluntary or involuntary liquidation while the secured convertible debentures are outstanding, the holders of those securities will be entitled to a preference in distribution of our property. In addition, if the market price declines significantly, we could be required to issue a number of shares of Class A Common Stock sufficient to result in our current stockholders not having an effective vote in the election of directors and other corporate matters.In the event of a change in control of the Company, it is possible that the new majority stockholders may take actions that may not be consistent with the objectives or desires of our current stockholders. We are required to convert our existing convertible obligations based upon a formula that varies with the market price of our common stock.As a result, if the market price of our Class A Common Stock increases after the issuance of our convertible obligations, it is possible, that, upon conversion of our convertible obligations, we will issue shares of Class A Common Stock at a price that is far less than the then-current market price of our Class A Common Stock. If the market price of our Class A Common Stock decreases after our issuance of any convertible obligations, upon conversion, we will have to issue an increased number of shares to the holders of our convertible obligations.Any sale of convertible obligations may result in a very large conversion at one time.If we do not have a sufficient number of shares to cover the conversion, we may have a risk of a civil lawsuit. If the Company loses the services of any key personnel, including our chief executive officer or our directors, our business may suffer. We are dependent on our key officers and directors, including Kenneth P. Glynn, our President, Chief Executive Officer and Chief Financial Officer. The loss of any of our key personnel could materially harm our business because of the cost and time necessary to retain and train a replacement. Such a loss would also divert management attention away from operational issues. 10 Our potential future business acquisitions may be unpredictable and may cause our business to suffer. The Company may seek to expand its operations through the acquisition of additional businesses. These potential acquired additional businesses may be outside the current field of operations of the Company.The Company may not be able to identify, successfully integrate or profitably manage any such businesses or operations. The proposed expansion may involve a number of special risks, including possible adverse effects on the Company’s operating results, diversion of management attention, inability to retain key personnel, risks associated with unanticipated events and the financial statement effect of potential impairment of acquired intangible assets, any of which could have a materially adverse effect on our business, financial condition and results of operations. In addition, if competition for acquisition candidates or assumed operations were to increase, the cost of acquiring businesses or assuming customers’ operations could increase materially. The inability of the Company to implement and manage its expansion strategy successfully may have a material adverse effect on the business and future prospects of the Company. Furthermore, through the acquisition of additional businesses, the Company may effect a business acquisition with a target business which may be financially unstable, under-managed, or in its early stages of development or growth. While the Company may, under certain circumstances, seek to effect business acquisitions with more than one target business, as a result of our limited resources, we may in all likelihood, only have the ability to effect a single business acquisition at one time.Currently, the Company has no plans, proposals or arrangements, either orally or in writing, regarding any proposed acquisitions and is not considering any potential acquisitions. The Company’s stockholders may experience significant dilution if future equity offerings are used to fund operations or acquire businesses. If working capital or future acquisitions are financed through the issuance of equity securities, the Company’s stockholders would experience significant dilution. In addition, the conversion of outstanding debt obligations into equity securities would have a dilutive effect on the Company’s shareholders. Further, securities issued in connection with future financing activities or potential acquisitions may have rights and preferences senior to the rights and preferences of the Company’s Class A Common Stock. If the Company is unable to obtain funds from equity financing, management believes that the Company can limit its operations, defer payments to management and maintain its business at nominal levels until it can identify alternative sources of capital. However, there is no assurance that management will be able to obtain additional funding. If the Company must restructure its operations, valuable resources will be diverted from other business objectives. We intend to continually evaluate our product and corporate strategy. We have in the past undertaken, and will in the future undertake, organizational changes and/or product and marketing strategy modifications. These organizational changes increase the risk that objectives will not be met due to the allocation of valuable limited resources to implement changes. Further, due to the uncertain nature of any of these undertakings, these efforts may not be successful and we may not realize any benefit from these efforts. Potential product liability could result in delays in market acceptance, unexpected costs and diminished operating results. Our products may contain defects, especially when first introduced or when new versions are released. Defects could be found in current versions of our products, future upgrades to current products or newly developed and released products. Defects could result in delays in market acceptance which could materially adversely affect our operating results. Our products have limited warrantees designed to limit our exposure to potential product liability claims. It is possible, however, that these provisions limiting our liability may not be valid as a result of federal, state, local or foreign laws or ordinances or unfavorable judicial decisions. A successful product liability claim may have a material adverse effect on our business, operating results and financial condition. 11 We may not be able to access sufficient funds when needed. We are dependent on external financing to fund our operations.Our most recent financing was provided through the sale of $450,000 in convertible debentures to E-Lionheart.If the Company cannot find sources of additional financing to fund its working capital needs, the Company will be unable to obtain sufficient capital resources to operate our business. We cannot assure you that we will be able to access any financing in sufficient amounts or at all when needed. Our inability to obtain sufficient working capital funding will have an immediate material adverse effect upon our financial condition and our business. Our obligations under the convertible promissory note and the secured promissory note are secured by substantially all of our assets. Our obligations under the convertible promissory notes and the secured promissory note issued to E-Lionheart Associates, LLC are secured by substantially all of our assets.As a result, if we default under the terms of these promissory notes, E-Lionheart Associates could foreclose its security interest and liquidate all of our assets.This would cause operations to cease. Kenneth Glynn, the Chairman of the Board and President of the Company, currently has voting control over the management and direction of the Company. As President and sole director, Mr. Glynn has control over the management and direction of the Company. As of December 31, 2010, Mr. Glynn owns 5,645,862,810 shares of Class A Common Stock, 10,000 shares of Class B Common Stock and has the right to convert $223,936 of indebtedness and deferred compensation, together with accrued but unpaid interest of $9,575, into 233,511 shares of Class B Common Stock. The Class B Common Stock is convertible into the number of shares of Class A Common Stock determined by dividing the number of shares of Class B Common Stock being converted by a 20% discount of the lowest price at which the Company had ever issued its Class A Common Stock.Interest accrues on the outstanding principal balance of the note at the prime rate plus 1% per annum.There is no limitation on the number of shares of Class A Common Stock we may be required to issue to Mr. Glynn upon the conversion of this indebtedness.Each share of Class B Common Stock has voting rights equal to 100 shares of Class A Common Stock.If Mr. Glynn converts his indebtedness into 233,511 shares of Class B Common Stock, he will have the aggregate voting rights equal to an additional 24,351,100 shares of Class A Common Stock and when added to his holdings of Class A Common Stock of 5,645,862,810 shares, Mr. Glynn will have voting control over the management and direction of the Company, including the election of directors, appointment of management and approval of actions requiring the approval of stockholders. The Board has the option to pay Mr. Glynn in Class B Common Stock. The Board of Directors maintains control over the issuance of shares and may decline the request for conversion of the repayment into shares of the Company. The Company may rely on intellectual property and proprietary rights which may not remain unique to the Company. We regard our software and its underlying technology, and some of our products as proprietary. We seek to protect our proprietary rights through a combination of confidentiality agreements and copyright, patent, trademark and trade secret laws. 12 We have acquired pending patent rights for the cancer treatment patent applications and have several pending patent application on our proprietary technology that we believe to be material to our future success and may obtain additional patents in the future.Our existing and future patents, if any, may be successfully challenged and may not provide us with any competitive advantages.Although we have obtained patents and have pending patent applications, we may not be able to continue to develop proprietary products or technologies that are patentable and other parties may have prior claims. Patent, trademark and trade secret protection is important to us because developing and marketing new technologies and products is time-consuming and expensive. Although we have acquired pending patent rights for the cancer treatment patent applications, we do not own any foreign patents or registered intellectual property. We may not be able to obtain additional issued patents or other protection from any future patent applications owned by or licensed to us. There can be no assurance that our means of protecting our proprietary rights will be adequate or that our competitors will not independently develop similar technology substantially equivalent or superseding proprietary technology. Furthermore, there can be no assurance that any confidentiality agreements between us and our employees will provide meaningful protection of our proprietary information, in the event of any unauthorized use or disclosure thereof. As a consequence, any legal action that we may bring to protect proprietary information could be expensive and may distract management from day-to-day operations. The Company may become involved in future litigation, which may result in substantial expense and may divert our attention from the implementation of our business strategy. We believe that the success of our business depends, in part, on obtaining intellectual property protection for our products, defending our intellectual property once obtained and preserving our trade secrets. Litigation may be necessary to enforce our intellectual property rights, to protect our trade secrets and to determine the validity and scope of our proprietary rights. Any litigation could result in substantial expense and diversion of our attention from our business, and may not adequately protect our intellectual property rights. In addition, we may be sued by third parties who claim that our products infringe the intellectual property rights of others. This risk is exacerbated by the fact that the validity and breadth of claims covered in technology patents involve complex legal and factual questions for which important legal principles are unresolved. Any litigation or claims against us, whether valid or not, could result in substantial costs, place a significant strain on our financial resources, divert management resources and harm our reputation. Such claims could result in awards of substantial damages, which could have a material adverse impact on our results of operations. In addition, intellectual property litigation or claims could force us to: ● cease licensing, incorporating or using any of our products that incorporate the challenged intellectual property, which would adversely effect our revenue; ● obtain a license from the holder of the infringed intellectual property right, which license may not be available on reasonable terms, if at all; and ● redesign our products, which would be costly and time-consuming. The Company may incur increased expenses after the administrative services agreement with GlynnTech, Inc. is terminated. The Company entered into an Administrative Services Agreement with GlynnTech, Inc.Under this agreement, GlynnTech, Inc. is providing the Company with services in such areas as inventory purchasing, material and inventory control, employee benefits administration, payroll, financial accounting and reporting, and other areas where the Company needs assistance and support.The agreement will continue for a term of one year and is renewable annually.Upon termination of the agreement, the Company will be required to obtain such services from a third party or increase its headcount to provide such services. This could be more expensive than the fees, which the Company has been required to pay under the administrative services agreement. 13 The Company has a material weakness in internal controls due to a limited segregation of duties, and if we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud. As a result, current and potential stockholders could lose confidence in our financial reporting which could harm the trading price of the Company’s stock. Effective internal controls are necessary for us to provide reliable financial reports and prevent fraud.Inferior internal controls could cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of the stock.Management has found it necessary to limit our administrative staffing in order to conserve cash, until our level of business activity increases. As a result, there is very limited segregation of duties amongst the administrative employees, and we and our independent public accounting firm have identified this as a material weakness in the our internal controls.Despite the limited number of administrative employees and limited segregation of duties, management believes that our administrative employees are capable of following our disclosure controls and procedures effectively. OUR SECURITIES We do not expect to pay dividends in the foreseeable future. We intend to retain any future earnings to finance the growth and development of our business. Therefore, we do not expect to pay any cash dividends in the foreseeable future. Any future dividends will depend on our earnings, if any, and our financial requirements. The price of our stock may be affected by a limited trading volume and may fluctuate significantly. There has been a limited public market for our Class A common stock and there can be no assurance that an active trading market for our stock will continue. An absence of an active trading market could adversely affect our stockholders' ability to sell our Class A common stock in short time periods, or possibly at all. Our Class A common stock has experienced, and is likely to experience in the future, significant price and volume fluctuations which could adversely affect the market price of our stock without regard to our operating performance. In addition, we believe that factors such as quarterly fluctuations in our financial results and changes in the overall economy or the condition of the financial markets could cause the price of our Class A common stock to fluctuate substantially. Our Class A Common Stock is deemed to be “Penny Stock,” which may make it more difficult for investors to sell their shares due to suitability requirements. Our Class A common stock is deemed to be "penny stock" as that term is defined in Rule 3a51-1 promulgated under the Securities Exchange Act of 1934, as amended.These requirements may reduce the potential market for our Class A common stock by reducing the number of potential investors. This may make it more difficult for investors in our Class A common stock to sell shares to third parties or to otherwise dispose of them. This could cause our stock price to decline. Penny stocks are stock: 14 · With a price of less than $5.00 per share · That are not traded on a "recognized" national exchange; · Whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ listed stock must still have a price of not less than $5.00 per share); or · Issuers with net tangible assets less than $2.0 million (if the issuer has been in continuous operation for at least three years) or $5.0 million (if in continuous operation for less than three years), or with average revenues of less than $6.0 million for the last three years. Broker/dealers dealing in penny stocks are required to provide potential investors with a document disclosing the risks of penny stocks.Moreover, broker/dealers are required to determine whether an investment in a penny stock is a suitable investment for a prospective investor. Future sales of our Class A Common Stock could cause our stock price to decline. The sale of a large number of our shares, or the perception that such a sale may occur, could lower our stock price. Such sales could make it more difficult for us to sell equity securities in the future at a time and price that we consider appropriate. Issuance of our reserved shares of Class A Common Stock may significantly dilute the equity interest of existing stockholders. We have reserved for issuance, shares of our Class A common stock upon exercise or conversion of stock options, warrants, or other convertible securities that are presently outstanding. Issuance of these shares will have the effect of diluting the equity interest of our existing stockholders and could have an adverse effect on the market price for our Class A common stock. Reports to Security Hold The Company is a "reporting company" and it files reports with the Securities and Exchange Commission. In this regard, the Company files quarterly reports on Form 10-Q, annual reports on Form 10-K and as required, files reports on Form 8-K.However, the Company’s Annual Report on Form 10-K does not contain audited financial statements as required under the Securities Exchange Act of 1934, as amended. The public may read and copy any materials the Company files with the Securities and Exchange Commission at the Commission's Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission. The Internet address of the Commission's site is (http://www.sec.gov). 15 ITEM 2. PROPERTIES. We do not own any real property.We rent space from GlynnTech, Inc. office space located at 6 Minneakoning Road, Flemington, New Jersey.We intend to continue renting such space and anticipate no relocation of our offices in the foreseeable future. We are unaware of any environmental problems in connection with this location, and, because of the nature of our activities, do not anticipate such problems. ITEM 3. LEGAL PROCEEDINGS. We are subject to litigation from time to time arising from our normal course of operations. Currently, there are no open litigation matters. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. MARKET INFORMATION Prior to February 24, 2011, our common stock was quoted on the OTCQB of the OTC Marketplace under the symbol “SSWC”. After February 25, 2011, our trading symbol is “KNSC”. The following table shows the high and low closing prices for the period indicated: High Low First quarter Second Quarter Third Quarter Fourth quarter High Low First Quarter Second Quarter Third Quarter Fourth quarter The quotations listed above reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions HOLDERS OF COMMON EQUITY. As of March 25, 2011, the number of record holders of our common shares was approximately 9,924,630,443. 16 DIVIDEND INFORMATION. To date, the Company has never paid a dividend. We have no plans to pay any dividends in the near future. We intend to retain all earnings, if any, for the foreseeable future, for use in our business operations. SALES OF UNREGISTERED EQUITY SECURITIES. In the year ending December 31, 2010, the Company issued the following unregistered securities pursuant to various exemptions from registration under the Securities Act of 1933, as amended: ● The Company issued an aggregate of 5,645,862,500 shares of Class A common stock and 10,000 shares of Class B common stock to Mr. Glynn in settlement of $509,425 of promissory notes and accrued interest that Mr. Glynn acquired in June 2009. These shares contain a restrictive legend which will limit Mr. Glynn from liquidating these into the open market. ● The Company issued an aggregate of 556,825,000 shares of Class A common stock for repayment of convertible debt in lieu of cash, valued at $752,226. ● The Company issued 1,791,769,350 shares of Class A common stock for repayment of convertible debenture in lieu of cash, valued at $1,025,558. ● The Company issued 68,000,000 shares of Class A common stock for repayment of convertible debenture in lieu of cash, valued at $157,080. DESCRIPTION OF SECURITIES Pursuant to our certificate of incorporation, we are authorized to issue up to:1,000,000 shares of preferred stock, par value of $1.00 per share, 10,000,000,000 shares of Class A common stock, no par value per share, 50,000,000 shares of Class B common stock, par value $.01 per share, and 20,000,000 shares of Class C common stock, par value $.01 per share. Below is a description of the Company’s outstanding securities, including Class A common stock, Class B common stock, Class C common stock, options, warrants and debt. PREFERRED STOCK The Board of Directors expressly is authorized, subject to limitations prescribed by the New Jersey Business Corporations Act and the provisions of this Certificate of Incorporation, to provide, by resolution and by filing an amendment to the Certificate of Incorporation pursuant to the New Jersey Business Corporations Act, for the issuance from time to time of the shares of Preferred Stock in one or more series, to establish from time to time the number of shares to be included in each series, and to fix the designation, powers, preferences and other rights of the shares of each such series and to fix the qualifications, limitations and restrictions thereon, including, but without limiting the generality of the foregoing, the following: a)the number of shares constituting that series and the distinctive designation of that series; b)the dividend rate on the shares of that series, whether dividends shall be cumulative, and, if so, from which date or dates, and the relative rights of priority, if any, of payment of dividends on shares of that series; 17 c)whether that series shall have voting rights, in addition to voting rights provided by law, and, if so, the terms of such voting rights; d) whether that series shall have conversion privileges, and, if so, the terms and conditions of such conversion, including provisions for adjustment of the conversion rate in such events as the Board ofDirectors shall determine; e)whether or not the shares of that series shall be redeemable, and, if so, the terms and conditions of such redemption, including the dates upon or after which they shall be redeemable, and the amount per share payable in case of redemption, which amount may vary under different conditions and at different redemption dates; f)whether that series shall have a sinking fund for the redemption or purchase of shares of that series, and, if so, the terms and amount of such sinking fund; g)the rights of the shares of that series in the event of voluntary or involuntary liquidation, dissolution or winding up of the Corporation, and the relative rights of priority, if any, of payment of shares of that series; and h)any other relative powers, preferences and rights of that series, and qualifications, limitations or restrictions on that series. In the event of any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary, the holders of Preferred Stock of each series shall be entitled to receive only such amount or amounts as shall have been fixed by the certificate of designations or by the resolution or resolutions of the Board of Directors providing for the issuance of such series. The Company is authorized to issue 1,000,000 shares of Preferred Stock, par value $1.00 per share. As of December 31, 2010, the Company has not issued any shares of Preferred Stock. The Company has no current plans to issue any shares of preferred stock. CLASS A COMMON STOCK Each holder of our Class A common stock is entitled to one vote for each share held of record. Holders of our Class A common stock have no preemptive, subscription, conversion, or redemption rights. Upon liquidation, dissolution or winding-up, the holders of Class A common stock are entitled to receive our net assets pro rata. Each holder of Class A common stock is entitled to receive ratably any dividends declared by our board of directors out of funds legally available for the payment of dividends. We have not paid any dividends on our common stock and do not contemplate doing so in the foreseeable future.We anticipate that any earnings generated from operations will be used to finance our growth. As of December 31, 2010, we had 9,462,553,043 shares of Class A common stock issued and outstanding. CLASS B COMMON STOCK Each holder of Class B Common Stock has voting rights equal to 100 shares of Class A Common Stock. Holders of Class B Common Stock are entitled to receive dividends in the same proportion as the Class B Common Stock conversion rights have to Class A Common Stock. There are 50,000,000 shares of our Class B Common Stock authorized and no shares issued and outstanding.A holder of Class B Common Stock has the right to convert each share of Class B Common Stock into the number of shares of Class A Common Stock determined by dividing the number of shares of Class B Common Stock being converted by a 20% discount of the lowest price that the Company had ever issued its Class A Common Stock. Upon our liquidation, dissolution, or winding-up, holders of Class B Common Stock will be entitled to receive distributions. As of December 31, 2010, there were 10,000 shares of Class B Common Stock issued and outstanding. 18 CLASS C COMMON STOCK Each holder of our Class C Common Stock is entitled to 1 vote for each 1,000 shares held of record. Holders of our Class C Common Stock have no preemptive, subscription, conversion, or redemption rights.Shares of Class C Common Stock are not convertible into Class A Common Stock. Upon liquidation, dissolution or winding-up, the holders of Class C Common Stock are not entitled to receive our net assets pro rata. As of December 31, 2010, there were 20,000,000 shares of our Class C Common Stock authorized and no shares were issued or outstanding. OPTIONS AND WARRANTS On December 12, 2005, the Company adopted the 2005 Stock Incentive Plan and the 2005 Directors’ and Officers’ Stock Incentive Plan (the “Plan”) in order to attract and retain qualified personnel. Under the Plan, the Board of Directors (the "Board"), in its discretion may grant stock options (either incentive or non-qualified stock options) to officers and employees to purchase the Company's common stock. The Company did not issue any stock options for the years ended December 31, 2010 and 2009. EQUITY COMPENSATION PLAN INFORMATION Plan Category Shares to be issued upon exercise of outstanding options, warrants or stock rights(#) Weighted average exercise price Number of Securities Available for Future Issuance (#) Approved by Shareholders: Stock Incentive Plan 0 n/a 0 Not approved by Shareholders: Stock Incentive Plan 0 n/a The SpeechSwitch, Inc. 2005 Stock Incentive Plan (the “Plan”) was approved by the Board of Directors, and became effective, on December 12, 2005.The shares that may be delivered or purchased or used for reference purposes under the Plan shall not exceed an aggregate of twenty percent (20%) of the issued and outstanding shares of the Company’s Class A Common Stock, no par value per share, as determined by the Board from time to time.The purpose of the Plan is to (i) provide long-term incentives and rewards to employees, directors, independent contractors or agents of SpeechSwitch and its subsidiaries; (ii) assist SpeechSwitch in attracting and retaining employees, directors, independent contractors or agents with experience and/or ability on a basis competitive with industry practices; and (iii) associate the interests of such employees, directors, independent contractors or agents with those of SpeechSwitch’s stockholders.Awards under the Plan may include, but need not be limited to, stock options (including non-statutory stock options and incentive stock options, stock appreciation rights, warrants, dividend equivalents, stock awards, restricted stock, phantom stock, performance shares or other securities or rights that the Board of Directors determines to be consistent with the objectives and limitations of the Plan.Under the Plan, the Board may provide for the issuance of shares of the Company’s Class A Common Stock as a stock award for no consideration other than services rendered or, to the extent permitted by applicable state law, to be rendered. 19 The SpeechSwitch, Inc. 2005 Directors’ and Officers’ Stock Incentive Plan (the “D&O Plan”) was approved by the Board of Directors, and became effective, on December 12, 2005.The shares that may be delivered or purchased or used for reference purposes under the D&O Plan shall not exceed an aggregate of twenty percent (20%) of the issued and outstanding shares of the Company’s Class A Common Stock, no par value per share, as determined by the Board from time to time.The purpose of the D&O Plan is to (i) provide long-term incentives and rewards to officers and directors of the Company and its subsidiaries; (ii) assist the Company in attracting and retaining officers and directors, with experience and/or ability on a basis competitive with industry practices; and (iii) associate the interests of such officers and directors with those of the Company’s stockholdersAwards under the D&O Plan may include, but need not be limited to, stock options (including non-statutory stock options and incentive stock options), stock appreciation rights, warrants, dividend equivalents, stock awards, restricted stock, phantom stock, performance shares or other securities or rights that the Board of Directors determines to be consistent with the objectives and limitations of the D&O Plan.Under the D&O Plan, the Board may provide for the issuance of shares of the Company’s Class A Common Stock as a stock award for no consideration other than services rendered or, to the extent permitted by applicable state law, to be rendered. The Company did not issue any stock options or shares under either stock incentive plans listed above for the years ended December 31, 2010 and 2009. The Company had no outstanding equity awards for its executive officers at the end of the most recent completed fiscal year. DEBT On March 30, 2007, SpeechSwitch, Inc. issued a Secured Convertible Debenture (the "Debenture") toYA Global Investments (f/k/a/ Cornell Capital Partners) (“YA Global”) for the sum of $1,000,000 in exchange for a previously issued notes payable for the same amount. The Debenture has an initial term of three years, and pays interest at the rate of 5% per annum. YA Global has the right to convert a portion or the entire outstanding principal into the Company's Class A Common Stock at a Conversion Price equal to eighty percent (80%) of the lowest closing Bid Price of the Common Stock during the five (5) trading days immediately preceding the Conversion Date. YA Global may not convert the Debenture into shares of Class A Common Stock if such conversion would result in YA Global beneficially owning in excess of 4.99% of the then issued and outstanding shares of Class A Common Stock. The Conversion Price and number of shares of Class A Common Stock issuable upon conversion of the Debenture are subject to certain exceptions and adjustment for stock splits and combinations and other dilutive events. Subject to the terms and conditions of the Debenture, the Company has the right to redeem ("Optional Redemption") a portion or all amounts outstanding under this Debenture prior to the Maturity Date at any time provided that as of the date of the Holder's receipt of a Redemption Notice (i) the Closing Bid Price of the of the Common Stock, as reported by Bloomberg, LP, is less than the Conversion Price and (ii) no Event of Default has occurred. The Company shall pay an amount equal to the principal amount being redeemed plus a redemption premium ("Redemption Premium") equal to twenty percent (20%) of the principal amount being redeemed, and accrued interest, (collectively referred to as the "Redemption Amount"). During the time that any portion of this Debenture is outstanding, if any Event of Default has occurred, the full principal amount of this Debenture, together with interest and other amounts owing in respect thereof, to the date of acceleration shall become at the Holder's election, immediately due and payable in cash, provided however, the Holder may request (but shall have no obligation to request) payment of such amounts in Common stock of the Company. Furthermore, on addition to any other remedies, the Holder shall have the right (but not the obligation) to convert this Debenture at any time after (x) an Event of Default or (y) the Maturity Date at the Conversion Price then in-effect. The debenture is secured by substantially all of the assets of the Company. 20 On June 17, 2009, Kenneth P. Glynn, President and CEO of the Company, acquired debt owed by SpeechSwitch, Inc. to third party creditors as follows: Promissory Note due to Jerome Mahoney dated August 5, 2005 having a balance on June 17, 2009 of $71,756 and accrued interest of $98,379; Deferred Compensation due to Jerome Mahoney as of June 17, 2009 equal to $319,910; Convertible promissory note to iVoice, Inc. dated March 5, 2008 having a balance on June 17, 2009, $79,936 and accrued interest of $4,344; and Loan from iVoice Technology, Inc. to SpeechSwitch, Inc. in the amount of $3,600. The outstanding promissory note, referred to above, will bear interest at the rate of Prime plus 1.0% per annum (4.25% at December 31, 2010) on the unpaid balance until paid.Under the terms of the Promissory Note, at the option of the Promissory Note holder, principal and interest can be converted into either (i) one share of Class B Common Stock, par value $.01 per share, for each dollar owed, (ii) the number of shares of Class A Common Stock calculated by dividing (x) the sum of the principal and interest that the Note holder has requested to have prepaid by (y) eighty percent (80%) of the lowest issue price of Class A Common Stock since the first advance of funds under this Note, or (iii) payment of the principal of this Promissory Note, before any repayment of interest. The Board of Directors of the Company maintains control over the issuance of shares and may decline the request for conversion of the repayment into shares of the Company. OnMarch 5, 2008, the Company converted its outstanding accounts payable to iVoice, Inc. for unpaid administrative services in the amount of $50,652 into a convertible promissory note at the rate of prime plus 1 percent per annum. Additional amounts of $42,209 were added to this note based on any unpaid administrative services, and will accrue interest at the above specified rate from date of advance until paid. On June 17, 2009, Kenneth P. Glynn (a related party) acquired this debt from iVoice, Inc. The Note holder may elect payment of the principal and/or interest, at the its sole discretion, owed pursuant to this Note by requiring the Company to issue either: (i) one Class B common stock share of the Company par value $.01 per share, for each dollar owed, (ii) the number of Class A common stock shares of the Company calculated by dividing (x) the sum of the principal and interest that the Note holder has decided to have paid by (y) eighty percent (80%) of the lowest issue price of Class A common stock since the first advance of funds under this Note, or (iii), payment of the principal of this Note, before any repayment of interest. On June 1, 2009 and June 2, 2009, the Company issued two (2) one-year promissory notes in the aggregate of $37,000 to GlynnTech, Inc, for GlynnTech to assume a like amount of current obligations that the Company was unable to pay from current operations. The debt is due on or before the 1st anniversary and is interest free. 21 On June 18, 2009, the Company acquired the patent rights and technology relating to cancer drug delivery systems developed by GlynnTech, Inc. by the issuance of three (3) $100,000 one-year promissory notes. The promissory notes are due on or before the 1st anniversary of the notes and are interest free. On June 8, 2010 and June 22, 2010, the Company executed two wrap-around agreements, in an aggregate of $337,000, to assign amounts due under various Promissory Notes due to GlynnTech, Inc to EPIC Worldwide, Inc. (the “Investor”). The wrap-around agreements also modified the original terms to extend the due dates by one year, to include provisions to allow the Investor to convert the amounts due into common stock at a 50% discount of the average three deep bid on the day of conversion and to increase the interest rate to 15% after a 60 day interest free period. On July 26, 2010, the convertible debenture with YA Global Investments, LP was amended and restated in order to replace the existing debenture with five (5) debentures of $208,707.74 each. The term of the debentures were amended to extend the due date until July 29, 2011. The amendments had the effect of reclassing $156,199 of non-interest bearing accrued interest into the secured convertible debentures. On July 26, 2010, the Company consented to the assignment of the above debentures from YA Global Investments, LP to E-Lionheart Associates, LLC (“E-Lionheart”) for an aggregate total of $1,043,539. This was done in conjunction with the execution of a Securities Purchase Agreement dated August 9, 2010 with E-Lionheart whereby E-Lionheart will purchase from the Company up to $500,000 of convertible debentures which will provide new financing for the Company.Amounts due under this debenture are due on or before August 9, 2011 and pays interest at the rate of 5% per annum. E-Lionheart has the right to convert a portion or the entire outstanding principal into the Company's Class A Common Stock at a Conversion Price equal to eighty percent (90%) of the lowest closing Bid Price of the Common Stock during the five (5) trading days immediately preceding the Conversion Date. E-Lionheart may not convert the Debenture into shares of Class A Common Stock if such conversion would result in YA Global beneficially owning in excess of 4.99% of the then issued and outstanding shares of Class A Common Stock. During the year ended December 31, 2010, the Company received $450,000 of new funding under this agreement. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion and analysis of financial condition and results of operations should be read in conjunction with our Financial Statements included in this filing. Overview Prior to June 2009, the Company primarily developed, marketed and licensed the lines of business relating to iVoice's Speech- Enabled Auto Attendant, Name Dialer and Speech Software Developers Kit (Speech SDK) products, which were developed by iVoice. Speech recognition is used to recognize what a person says, and through the use of natural language understanding, derives the meaning of what is said. The Company also offers a range of support services that enable its customers and channel partners to develop voice-driven applications that use the Company’s software. Our products are designed to be “people oriented”, with features that can be readily used without special training and manuals.Our product line of Speech SDK, incorporate this philosophy. 22 In June 2009, the Company entered into fields of development of various products relating to solar power generating systems; portable solar powered products, such as cell phone and PDA rechargers that are solar rechargeable; solar rechargeable lantern/flashlight devices; solar backpack rechargers; solar power audio devices, such as radios; wind power generating systems; and, creative products based on proprietary positions, especially in the area of healthcare.The Company plan was for a one year developmental stage, followed by product launches in June or July of 2010.The Company may seek to expand its operations through additional sales and marketing activity and the acquisition of additional businesses.Any potential acquired additional businesses may be outside the current field of operations of the Company.The Company may not be able to identify, successfully integrate or profitably manage any such business or operations.Currently, The Company has no plans, proposal or arrangements, either orally or in writing, regarding any proposed acquisitions and is not considering any potential acquisitions. The Company’s only employee is Kenneth P. Glynn, President.At present, Mr. Glynn is not drawing any cash salary and his entire earned salary is being deferred. It is the present intention of Mr. Glynn to defer salary payment for at least 6 months, and possibly until the end of 2011.All other participants in Company activities are through purchased support services and independent contractors. Year Ended December 31, 2010 as Compared with the Year Ended December 31, 2009 All revenues reported by the Company during the year ended December 31, 2009 and the first quarter for the period ended March 31, 2010 were derived from the license of our speech recognition software product installations and maintenance.Total revenues for the years ended December 31, 2010 declined $19,521 (96%) to $816 from $20,337 for the year ended December 31, 2009. The decrease is primarily associated with a decrease in the number of new product installations and non-renewal of the maintenance contracts. The low overall sales volume of the speech recognition software business is attributable to the minimal resources made available for the sales and marketing of the speech recognition software products.Concurrent with the recent change in management, the new management has decided to move away from the speech recognition business and is pursuing developing the solar power generating marketplace. Gross margin decreased $15,067 (96%) to $639 for the year ended December 31, 2010 as compared to $15,706 for the year ended December 31, 2009.Gross margin decreased primarily as a result of the lower sales. Total operating expenses increased $189,545 (187%) to $290,885 for the year ended December 31, 2010 as compared to $101,340 for the year ended December 31, 2009. The increases were the result of the Company investing resources in reestablishing the operations. Incremental expenses will be paid in the future when funding becomes available. Total other income (expense) for the year ended December 31, 2010 was total expense of $4,083,232 as compared to total income of $80,629 for the year ended December 31, 2009, for a change of $4,163,861. These changes are primarily attributed to the reversal of a gain on revaluation of derivatives to a loss on revaluation of derivatives in the current period and the write off of $2.4 million of beneficial interest on debt conversions into stock during the period. Net loss for the year ended December 31, 2010 and 2009 was $4,373,478 and $5,005, respectively. The increase in net loss of $4,368,4733 was the result of the factors discussed above. 23 Liquidity and Capital Resources To date, the Company has incurred substantial cash losses, and will require financing for working capital to meet its operating obligations. We anticipate that we will require financing on an ongoing basis for the foreseeable future. On March 30, 2007, SpeechSwitch, Inc. issued a Secured Convertible Debenture (the "Debenture") to YA Global Investments (f/k/a/ Cornell Capital Partners, LP) for the sum of $1,000,000 in exchange for a previously issued promissory note for the same amount (see Note 9 to the Financial Statements). In June 2009, the Company issued an aggregate of $337,000 of one-year Promissory notes to GlynnTech, Inc. in exchange for GlynnTech to assume some of the Company’s debt and to acquire the rights to a cancer delivery system developed by GlynnTech for future development and/or licensing. On July 26, 2010, the Company consented to the assignment of the above debentures from YA Global Investments, LP to E-Lionheart Associates, LLC (“E-Lionheart”) for an aggregate total of $1,043,539. This was done in conjunction with the execution of a Securities Purchase Agreement dated August 9, 2010 with E-Lionheart whereby E-Lionheart will purchase from the Company up to $500,000 of convertible debentures which will provide new financing for the Company.Amounts due under this debenture are due on or before August 9, 2011 and pays interest at the rate of 5% per annum. E-Lionheart has the right to convert a portion or the entire outstanding principal into the Company's Class A Common Stock at a Conversion Price equal to eighty percent (90%) of the lowest closing Bid Price of the Common Stock during the five (5) trading days immediately preceding the Conversion Date. E-Lionheart may not convert the Debenture into shares of Class A Common Stock if such conversion would result in YA Global beneficially owning in excess of 4.99% of the then issued and outstanding shares of Class A Common Stock. During the year ended December 31, 2010, the Company received $450,000 of new funding under this agreement. The Company currently has no other significant sources of working capital or cash commitments. However, no assurance can be given that the Company will raise sufficient funds from such financing arrangements, or that the Company will ever produce sufficient revenues to sustain its operations, or that a market will develop for its common stock for which a significant amount of the Company’s financing is dependent upon. During the year ended December 31, 2010, the Company had a net increase in cash of $190,205.The Company’s principal sources and uses of funds were as follows: Cash used by operating activities.The Company used $197,750 in cash for operating activities in the year ended December 31, 2010 as compared to using $45,254 for the year ended December 31, 2009.The current cash operating losses are being funded by deferred payments to vendors and related parties. Cash used by investing activities. The Company used $62,045 and $300,000 in cash for investing activities for the years ended December 31, 2010 and 2009, respectively. These amounts were for the acquisition of the rights and technology for a cancer treatment drug delivery system developed by GlynnTech, Inc. and the filing of applications for name protection for some of the “Green” products Cash provided by financing activities.For the year ended December 31, 2010, the Company provided $450,000 in financing activities by the issuance of convertible debentures to E-Lionhart. For the year ended December 31, 2010, the Company provided $337,000 in financing activities by the issuance of related party promissory notes. There was no significant impact on the Company’s operations as a result of inflation for the year ended December 31, 2010. 24 Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate these estimates, including those related to bad debts, inventory obsolescence, intangible assets, payroll tax obligations, and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of certain assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We have identified below the accounting policies, revenue recognition and software costs, related to what we believe are most critical to our business operations and are discussed throughout Management’s Discussion and Analysis of Financial Condition or Plan of Operation where such policies affect our reported and expected financial results. Revenue Recognition With respect to the sale of software license fees, the Company recognizes revenue in accordance with ASC 985-605, “Software Revenue Recognition”, as amended, and generally recognizes revenue when all of the following criteria are met: (1) persuasive evidence of an arrangement exists generally evidenced by a signed, written purchase order from the customer, (2) delivery of the software product on Compact Disc (CD) or other means to the customer has occurred, (3) the perpetual license fee is fixed or determinable and (4) collectability, which is assessed on a customer-by-customer basis, is probable. With respect to customer support services, upon the completion of one year from the date of sale, the Company offers customers an optional annual software maintenance and support agreement for subsequent one-year periods. Sales of purchased maintenance and support agreements are recorded as deferred revenues and recognized over the respective terms of the agreements. The Company historically derived its revenues from the licensing of its software product and optional customer support (maintenance) service. The Company's standard license agreement provides for a one-time fee for use of the Company's product in perpetuity for each computer or CPU in which the software will reside. The Company's software application is fully functional upon delivery and implementation and does not require any significant modification or alteration. The Company also offers customers an optional annual software maintenance and support agreement for the subsequent one-year periods. Such maintenance and support services are free for the first year the product is licensed and is considered the warranty period. The software maintenance and support agreement provides free software updates, if any, and technical support the customer may need in deploying or changing the configuration of the software. Generally, the Company does not license its software in multiple element arrangements whereby the customer purchases a combination of software and maintenance. In a typical arrangement, software maintenance services are sold separately from the software product; are not considered essential to the functionality of the software and are purchased at the customer's option upon the completion of the first year licensed. Our current products are sold directly to consumers through our own website. Payment is made for the products prior to delivery. The Company warrants the product from defects for 30 days from delivery to the customer. 25 OFF BALANCE SHEET ARRANGEMENTS During fiscal 2010 we did not engage in any material off-balance sheet activities nor have any relationships or arrangements with unconsolidated entities established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Further, we have not guaranteed any obligations of unconsolidated entities nor do we have any commitment or intent to provide additional funding to any such entities. SUBSEQUENT EVENT On February 3, 2011, the Company amended its Certificate of Incorporation with the following provisions: a. The name of the Company was changed to Kenergy Scientific, Inc. b. The number of authorized Class A Common Stock shares was increased from 10 billion shares to 20 billion shares. c. The registered office and the registered agent were updated to the present corporate headquarters in Flemington, NJ and the registered agent was changed to the President and Chief Executive Officer, Kenneth P. Glynn, Esquire. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements and notes of this Form 10-K appear after the signature page to this Form 10-K. ITEM 9A. CONTROLS AND PROCEDURES. Evaluation of disclosure controls and procedures. An evaluation was performed under the supervision and with the participation of management, including the Chief Executive Officer and the Chief Financial Officer, of the effectiveness of the design and operation of the Company's disclosure controls and procedures as defined in Rules 13a-15(e) or 15d-15(e) of the Securities Exchange Act of 1934, as amended, as of December 31, 2010.Based on that evaluation, management, including the Chief Executive Officer and Chief Financial Officer had concluded that the Company's disclosure controls and procedures were not effective. The Company maintains a set of disclosure controls and procedures designed to ensure that information required to be disclosed by us in our reports filed under the securities Exchange Act, is recorded, processed, summarized, and reported within the time periods specified by the SEC's rules and forms. Disclosure controls are also designed with the objective of ensuring that this information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f). Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2010 based on the criteria set forth in Internal Control— Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on our evaluation under the criteria set forth in Internal Control— Integrated Framework, our management concluded that our internal control over financial reporting was not effective for the following reasons: 26 a) The deficiency was identified as the Company's limited segregation of duties amongst the Company's employees with respect to the Company's control activities. This deficiency is the result of the Company's limited number of employees. This deficiency may affect management's ability to determine if errors or inappropriate actions have taken place. Management is required to apply its judgment in evaluating the cost-benefit relationship of possible changes in our disclosure controls and procedures. This Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. We were not required to have, nor have we engaged an independent registered public accounting firm to perform, an audit on our internal control over financial reporting pursuant to the rules of the Securities and Exchange Commission that permit us to provide only management’s report in this Annual Report. Changes in internal controls. Management of the Company has also evaluated, with the participation of the Chief Executive Officer of the Company, any change in the Company's internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the fiscal year covered by this Annual Report on Form 10-K.There was no change in the Company's internal control over financial reporting identified in that evaluation that occurred during the fiscal year covered by this Annual Report on Form 10-K that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. Risk factors related to controls and procedures The Company has limited segregation of duties amongst its employees with respect to the Company's preparation and review of the Company's financial statements due to the limited number of employees, which is a deficiency in internal controls, and if the Company fails to maintain an effective system of internal controls, it may not be able to accurately report its financial results or prevent fraud. As a result, current and potential stockholders could lose confidence in the Company's financial reporting which could harm the trading price of the Company's stock. Management has found it necessary to limit the Company's administrative staffing in order to conserve cash, until the Company's level of business activity increases. As a result, there is very limited segregation of duties amongst the administrative employees, and the Company and its independent public accounting firm have identified this as a deficiency in the Company's internal controls. The Company intends to remedy this deficiency by hiring additional employees and reallocating duties, including responsibilities for financial reporting, among the employees as soon as there are sufficient resources available. However, until such time, this deficiency will continue to exist. Despite the limited number of administrative employees and limited segregation of duties, management believes that the Company's administrative employees are capable of following its disclosure controls and procedures effectively. 27 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The Company's board of directors consists of one director. Listed below is certain information concerning individuals who currently serve as directors and executive officers of the Company. Name Age at December 31, 2010 Position with the Company.
